Per Curiam.
It is apparent from the record that the debtor was held in contempt because, on the ruling of the justice excluding counsel for the judgment debtor from the examination room, on the ground that the debtor was not entitled to counsel, the debtor refused to answer any questions unless in the presence of his counsel. The judgment debtor had the right to the aid of counsel in the supplementary proceeding. (Civ. Prac. Act, § 790; Schwab v. Cohen, 13 N. Y. St. Repr. 709; 23 C. J. 859.)
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs; costs to be set off against the judgment.
All concur; present, Lydon, Peters and Frankenthaler, JJ.